    Case 1:17-cv-08043-RA-KNF Document 53 Filed 02/27/19 Page 1 of 1



                              HOFFMANN & ASSOCIATES
                                       Attorneys at Law
                                450 Seventh Avenue, Suite 1400
                                  New York, New York 10123
                                     Tel. (212) 679-0400
                                      Fax (212) 679-1080

ANDREW S. HOFFMANN


TRAM D. LOPRESTO



                                               February 27, 2019


VIA ECF
Hon. Kevin M. Fox, U.S.M.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

                                               Re:        Passante v. Makkos

                                                          Index No. 17-cv-8043

Dear Judge Fox,

        We represent defendants Thomas Makkos and Madison Global, LLC in the above
captioned matter and write with the consent of plaintiffs’ counsel to respectfully request a
sixty (60) day extension to the current discovery deadline of April 10, 2019.

       We are requesting such discovery extension because the undersigned has recently
been diagnosed with cancer and will be commencing treating shortly. The parties have
yet to conduct depositions in this matter and I anticipate the need to reschedule my
calendar to accommodate my upcoming treatment schedule.

      We therefore respectfully request an extension to June 10, 2019 in order to
complete discovery in this matter. Thank you in advance for your consideration.



                                               Very truly yours,

                                               /s/ Andrew S. Hoffmann
                                               Andrew S. Hoffmann
